PER CURIAM.
Appellants seek review of a trial court’s order that granted appellees’ rule 1.540 motion to vacate a judgment. The initial judgment was entered upon a motion for summary judgment. The trial court granted the summary judgment motion in light of a post-trial decision and judgment of the Supreme Court of New York in related litigation. Collins & Aikman Prod. Co. v. Sermatech Eng’g Group, Inc., No. 606229/96 (N.Y.Sup.Ct. Mar. 22, 2001).
When the New York Appellate Court reversed the judgment in part, Appellees moved to vacate the Palm Beach County judgment. Collins & Aikman Prods. Co. v. Sermatech Eng’g Group, Inc., 297 A.D.2d 248, 746 N.Y.S.2d 698 (2002). The trial court granted relief noting that it had granted the motion for summary judgment on the basis of the New York judgment.
We find no error and affirm. This court’s affirmance is without prejudice to Appellants raising the claims of res judica-ta or collateral estoppel as defenses in the pending litigation.
POLEN, C.J., HAZOURI and MAY, JJ., concur.